ICJ_164_IranianAssets_IRN_USA_2019-02-13_ORD_01_NA_00_EN.txt.                           INTERNATIONAL COURT OF JUSTICE


                           REPORTS OF JUDGMENTS,
                        ADVISORY OPINIONS AND ORDERS


                        CERTAIN IRANIAN ASSETS
                   (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                 OF AMERICA)


                           ORDER OF 13 FEBRUARY 2019




                                 2019
                          COUR INTERNATIONALE DE JUSTICE


                             RECUEIL DES ARRÊTS,
                      AVIS CONSULTATIFS ET ORDONNANCES


                       CERTAINS ACTIFS IRANIENS
                   (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                  D’AMÉRIQUE)


                         ORDONNANCE DU 13 FÉVRIER 2019




4 CIJ1159.indb 1                                                25/10/19 13:33

                                               Official citation:
                                            Certain Iranian Assets
                            (Islamic Republic of Iran v. United States of America),
                             Order of 13 February 2019, I.C.J. Reports 2019, p. 92




                                            Mode officiel de citation :
                                            Certains actifs iraniens
                            (République islamique d’Iran c. Etats-Unis d’Amérique),
                            ordonnance du 13 février 2019, C.I.J. Recueil 2019, p. 92




                                                                                 1159
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157361-9




4 CIJ1159.indb 2                                                                        25/10/19 13:33

                                                     13 FEBRUARY 2019

                                                          ORDER




                            CERTAIN IRANIAN ASSETS
                   (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                 OF AMERICA)




                           CERTAINS ACTIFS IRANIENS
                   (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                  D’AMÉRIQUE)




                                                      13 FÉVRIER 2019

                                                      ORDONNANCE




4 CIJ1159.indb 3                                                        25/10/19 13:33

                    92 	




                                   INTERNATIONAL COURT OF JUSTICE


         2019
                                                   YEAR 2019
     13 February
     General List                                13 February 2019
       No. 164

                                    CERTAIN IRANIAN ASSETS
                             (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                           OF AMERICA)



                                                     ORDER


                    Present: 
                             President Yusuf; Vice-President Xue; Judges Tomka, Abraham,
                             Bennouna, Cançado Trindade, Gaja, Sebutinde, Bhandari,
                             Robinson, Crawford, Gevorgian, Salam, Iwasawa; Judges
                             ad hoc Brower, Momtaz; Registrar Couvreur.



                        The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cle 79, paragraph 9, of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    14 June 2016, whereby the Islamic Republic of Iran (hereinafter “Iran”)
                    instituted proceedings against the United States of America (hereinafter
                    the “United States”) with regard to a dispute concerning alleged viola-
                    tions by the United States of the Treaty of Amity, Economic Relations,
                    and Consular Rights, which was signed by the two States in Tehran on
                    15 August 1955 and entered into force on 16 June 1957 (hereinafter the
                    “Treaty of Amity”),
                       Having regard to the Order of 1 July 2016, whereby the Court fixed
                    1 February 2017 and 1 September 2017 as the respective time-limits for
                    the filing of a Memorial by Iran and a Counter-Memorial by the United
                    States,

                    4




4 CIJ1159.indb 4                                                                                25/10/19 13:33

                   93 	             certain iranian assets (order 13 II 19)

                      Having regard to the Memorial of Iran filed within the time-limit thus
                   fixed,
                      Having regard to the preliminary objections to the jurisdiction of the
                   Court and to the admissibility of the Application raised by the Govern-
                   ment of the United States on 1 May 2017;
                      Whereas, under the provisions of Article 79, paragraph 5, of the Rules
                   of Court, the filing of preliminary objections by the United States had the
                   effect of suspending the proceedings on the merits;
                      Whereas the Court, by its Judgment of 13 February 2019, declared that
                   it had jurisdiction to rule on the Application filed by Iran on 14 June
                   2016 — except with respect to Iran’s claims relating to sovereign immuni-
                   ties and subject to the question of its jurisdiction to entertain Iran’s claims
                   of purported violations of Articles III, IV or V of the Treaty of Amity
                   predicated on the treatment accorded to Bank Markazi, a question upon
                   which the Court will only be able to rule in the following stage of the
                   proceedings —, and that the said Application was admissible,

                    Fixes 13 September 2019 as the time-limit for the filing of the Counter-
                   Memorial of the United States; and
                       Reserves the subsequent procedure for further decision.

                     Done in English and in French, the English text being authoritative, at
                   the Peace Palace, The Hague, this thirteenth day of February, two thou-
                   sand and nineteen, in three copies, one of which will be placed in the
                   archives of the Court and the others transmitted to the Government of
                   the Islamic Republic of Iran and the Government of the United States of
                   America, respectively.

                                                        (Signed) Abdulqawi Ahmed Yusuf,
                                                                        President.
                                                           (Signed) Philippe Couvreur,
                                                                         Registrar.




                   5




4 CIJ1159.indb 6                                                                                     25/10/19 13:33

